Upon consideration of the petition filed by Defendant (P.H. Glatfelter Co.) on the 20th day of May 2004 for Writ of Supersedeas and Motion for Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of May 2004."
Upon consideration of the petition filed by Defendant (P.H. Glatfelter Co.) on the 20th day of May 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of May 2004."